                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


United States of America,
              plaintiff,

vs.                                                          21-MJ-446

Shawn Bradley Witzemann,
            defendant.


                    ORDER AMENDING CONDITIONS OF RELEASE

       Defendant appeared before the Court on April 7, 2021 for an initial appearance. Doc. 5.

At that time, the United States did not oppose Defendant’s release on his own recognizance and

the Court ordered Defendant released without conditions. Doc. 3. Pretrial Services then filed a

report recommending that Defendant be released under a variety of standard conditions. Doc. 10.

       Just before the April 9, 2021 identity hearing began, Defendant filed a motion opposing

several of these recommended conditions. Doc. 11. Although the Court did not fully address

Defendant’s motion, the Court did hear some argument related to this motion. At the conclusion

of this hearing, the Court proposed a temporary solution related to the proposed condition

restricting Defendant’s contact with victims and witnesses in this case (understanding that the

matter will be more fully heard in the District of Columbia). The Court also granted Defendant’s

request to file a more comprehensive brief by April 14, 2021.

       The Court has now further considered these issues. Given the United States’ position at

the initial appearance that it did not object to Defendant’s release on his own recognizance, the

Court’s desire to avoid having the parties unnecessarily expend resources briefing complex

constitutional issues, and the Court’s further consideration of the information contained in the
Pretrial Services report, the Court hereby modifies Defendant’s conditions of release. The Court

has decided that the proposed restrictions related to contact with victims and witnesses are

currently unnecessary and therefore will not impose such restrictions. Similarly, on further

consideration, the Court has decided to expand Defendant’s ability to travel within the United

States. The Court thus amends Defendant’s conditions of release to encompass only the

following:

* Report for supervision to Pretrial Services as directed.

* Continue or actively seek employment.

* Not possess a firearm, destructive device, or other dangerous weapon while under Pretrial Services
supervision.

* Report as soon as possible, to Pretrial Services, every contact with law enforcement personnel,
including arrests, questioning, or traffic stops.

* Refrain from the excessive use of alcohol (blood alcohol level must remain below .08 percent).

* Not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C.
802, unless prescribed by a licensed medical practitioner.

* Advise Pretrial Services in writing before making any change of residence or telephone number.

* Not travel outside the United States.

        IT IS SO ORDERED.



                                                        _______________________________
                                                        Steven C. Yarbrough
                                                        United States Magistrate Judge
